Goodrich, P. J.
(concurring):
I concur in the opinion of Mr. Justice Bradley upon the grounds, stated by him, but desire to add one or two other considerations.
The Admiralty Rules of. the Supreme Court of the United States (Rule 23) require that the libel in instance causes, civil or maritime, shall state the nature of the cause, as for example, that it is a cause, civil and maritime, of contract, or tort, or salvage, etc., as the case may be, in addition to the article actually setting out the facts. Under this rule it has been, and is, the constant and uniform practice in the United States District Courts to comply with this requirement in the caption of the libel, where it is customary to use such words as “ in a cause of contract,” or “ in a cause of collision,” civil and maritime, as the case may demand. Both the libel and the answer in the action brought by the owners of the canal boat against the steam tug Rambler, which appear in the record on this appeal, state the cause of action to be “ a cause of collision and damage, civil and maritime,” and such is the usual method in admiralty. It can hardly be that the uniform practice alluded to shall be without influence upon the views of this court as the expression of a consensus of opinion that a cause of this character is regarded in the admiralty, by bench and bar, as a cause of collision, and that the accident set out in the libel falls within that definition.
The policy provides that the underwriter “shall not be liable unless the liability of the said steam tug for such loss or damage is determined, by a suit at law, or'otherwise, as this company may elect.” This provision clearly indicates the intention of the company to be *160permitted to await such action or determination, before payment of any loss under the policy, and gave it the election as to which course should be pursued. The action against the Rambler was an action in rem,, and, as to the res, binds the whole world. There is evidence showing that within a day or two after the accident the agent of the company, Captain Weber, was informed of the loss; that he had consultations with Mr. McKenzie, the agent of the owners of the steam tug, and that they together determined on the lawyers who should be selected to defend the action against the tug. Thus it appears that the company actively exercised its election under the policy to await the determination of that action, and this gives rise to a grave question whether it is not to a greater or less degree bound by the result of that action and all that occurred therein, even to the extent of the allegation of the libel, that the cause was one of collision, although it may be that the decree is not in all senses res judieata upon the company. I do not, however, feel called upon to express any opinion on that question.
The policy does not use merely the words “collision and stranding.” It says, “ any accident caused by collision and or stranding,” and this imports an extension of the meaning of the words collision and stranding somewhat beyond what would have been imported by the two words standing alone ;• otherwise effect is not given to all the words of the clause. This becomes important in view of the fact that the policy is what is known as, and is headed, “ Towers’ Liability,” which gives rise to the inference that, taking all the policy together, it was- intended to cover all risks of towing unless expressly limited by other words in the policy.
As the policy, by well-sustained authority (National Bank v. Ins. Co., 95 U. S. 673), is to be construed most strongly against the underwriter where there is ambiguity, it is important to remember that if the intention of the company had been to limit the liability to cases of collision between vessels, it might by apt words have made such limitation and did not do so. Such was the limitation in the policy in the case of McCowan v. Baine (supra), referred to by Mr. Justice Bbadley, where the words were, “ Collision with any other ship or vessel; ” and the policies construed in other cases contain similar clauses.
In the latest (3d) edition of “Marine Insurance, Notes and *161Clauses,” by Douglass Owen, a work of recognized authority, in speaking of the word, collision in a policy, the author says : “ Here the damage must presumably have been originated by collision, but the meaning of the word collision is not defined. If collision with another ship or vessel be meant, the clause should be more explicit. Interpreting the clause as it reads, and especially when read in connection with clauses 2, 3, 4 and 10, it would appear that damage actually caused by collision with an iceberg, floating wreckage or a buoy, "would be recoverable.”
In an old law book on collisions, published at Frankfort in 1745 (The Works of Samuel Strykins, vol. 7, chap. 2, § 1) and written in Latin, is a passage which may be translated as follows: “ Considering the thing generally, therefore, the collision of ships is nothing else than when a ship is driven upon some impediment, for example upon sands, rocks, a spile, etc., and so incurs injury by their dashing together. But in the sense more especial and stricter to us, it is when two ships, while sailing, run against each other, and so one is dashed upon the other and thereby injury is inflicted upon the ship and the goods in it contained, or the ship utterly perishes.” It will be observed that this occurs, not in a treatise on insurance, but in one on collision; and I have already adverted to another rule which appertains to an underwriter.
I have been unable to find any exact authority upon the question involved in the use of the word collision in this policy, but I am constrained to the opinion that the policy was intended to cover an accident like the one in question. .
There is one exception which requires consideration. The plaintiff asked : “ What is the understanding in insurance circles^ among insurance companies, and insured and underwriters, as to the meaning of the word £ collision ’ as used in this policy ? ” The defendant objected to this question as “ incompetent and irrelevant.” If this question had followed testimony that there existed an understanding of some kind on the subject, the answer to the question would have been admissible, and I do not think that this was obviated by the fact that the objection and ruling did not specifically state that the testimony was objected to for that reason. It is true that a mere pointed objection would have suggested to the plaintiff’s *162counsel the vice of his question, but courts are not called upqn to suggest methods of examination to experienced counsel. As the evidence stands, 1 think there was no error in the exclusion of the evidence,, but the omission referred to, if it be one, can be supplied on a new trial, and evidence of a custom and understanding, if one exists, can be adduced for the consideration of the jury.,
For the reasons stated, I think that a new trial should be granted.